DETAILED ACTION
	This Office action is responsive to communication received 07/14/2021 – application papers received, including Power of Attorney, Authorization for Internet Communications, and IDS; 08/26/2021 – Priority Documents.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 07/14/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-18 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Objections -Minor
Claims 5 and 7 are objected to because of the following informalities:  
In each of claims 5 and 7, the phrase “so as to across” should perhaps read --so as to extend across--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sugimoto (USPN 7,025,693).
As to claim 1, Sugimoto discloses a golf club head (Title; Abstract) comprising: a face plate (2) comprising a plate front surface (F) constituting a club face at least partially, a plate rear surface (2b) opposite the plate front surface (F) and having an outer peripheral portion, and a plate side surface (2a) extending between the plate front surface (F) and the plate rear surface (2b); and a head main body (3) being provided with an opening (O) to receive the face plate (2) and a receiving surface (4B) formed around a periphery of the opening (O) to support the outer peripheral portion of the plate rear surface (2b), wherein the receiving surface is formed with a partially interrupted discontinuity (i.e., col. 7, lines 9-18) so that the outer peripheral portion has a non-supported region that is not directly supported by the head main body, a portion of the plate side surface (2a) corresponding to the non-supported region is not directly supported by the head main body (3), and the face plate (2) is fixed to the head main body (3) by a plastic deformation portion of the head main body (i.e., col. 4, lines 23-28; and claim 9 of Sugimoto).
As to claim 2, the non-supported region is formed on a lower side of the face plate and extends to an outer surface of a sole of the golf club head.  FIG. 15 shows a non-supported region on a lower side of the face plate (2), with the non-supported region located between elements 4B(P).  When viewed in combination with FIG. 10, which shows the face plate (F) extending all the way to the bottom of the club head adjacent an outer surface of the sole, it is clear that any non-supported and supported regions configured as shown in FIG. 15, with a face plate (F) attached as in FIG. 10. would include the non-supported region being formed on a lower side of the face plate and extending to an outer surface of a sole of the golf club head. 
As to claim 3, the plastic deformation portion of the head main body covers at least a portion of the plate front surface of the face plate.  With reference to FIG. 4, the portion (6) is deformed to cover the face (2).  See col. 4, lines 23-28. 
As to claim 4, the face plate has a difference between a maximum thickness thereof and a minimum thickness thereof of 2.0 mm or less. From Fig. 2, maximum thickness (t) is disclosed by Sugimoto as dimensioned between 1.5 mm to 4.5 mm (i.e., col. 3, lines 8-11).  Sugimoto discloses that thickness (t1) is between 0.3 mm to 2.0 mm (i.e., col. 4, lines 29-35).  Using these dimensions for (t) and (t1), one can determine that the difference between the maximum thickness (t) and the minimum thickness (t-t1) is 2.0 mm or less.  
As to claim 5, the non-supported region extends in a toe-heel direction of the golf club head so as to across a vertical plane orthogonal to the club face and passing through a face center. Fig. 15 clearly shows that the non-supported region (i.e., the region between elements 4B(P) extends in a toe-heel direction and would cross a vertical plane orthogonal to the club face (2) with an imaginary orthogonal plane passing through the center of the face. 
As to claim 6, the non-supported region comprises a toe-side non-supported region and a heel-side non-supported region, and the receiving surface comprises a center receiving surface formed between the toe-side non-supported region and the heel-side non-supported region. Again, Fig. 15 shows a toe-side non-supported region and a heel-side non-supported region, located at the customary toe and heel sides, respectively, of the club head, with center receiving surface(s) in the form of tabs or protrusions (4B(P)) located between the heel and toe sides. 
	As to claim 18, the club head has a wood shape (FIGS. 7-15) or an iron shape (FIGS. 1-6). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (USPN 7,025,693) in view of Takechi (USPN 8,920,259).
	As to claims 7-9 and 13-14, Sugimoto does not explicitly disclose the requirements of the claimed gap, as set forth in claims 7-9, nor does Sugimoto detail a filling member within the gap, as required by claims 13-14.  Takechi shows an analogous iron-type club head wherein a non-supported portion behind the striking face includes a gap within which a filler material is situated between a rear portion of the striking plate and the main body.  See FIG. 3 in Takechi showing a gap (14) along with filler member (30) and striking plate (21).  Takechi also shows that, at least across an upper portion of the periphery of the club head body, the receiving surface of the body (i.e., along peripheral edge 12) extends in a toe-heel direction and extends across an imaginary vertical plane that extends orthogonally to the plane of the striking face.  The gap (i.e., formed by portion of body adjacent element 14) is formed between the non-supported region and the head main body with a distance in a direction orthogonal to the club face and appears to be constant in a toe-heel direction.  In addition, the filling member (30) is arranged to fill an entire range of the non-supported region adjacent element (14) in the toe-heel direction.  In Takechi, the gap and filling member therein are used to improve the impact feel of the club head while enabling a lower portion of the face to flex more easily (i.e., col. 3, lines 30-36 in Takechi).  In view of the patent to Takechi, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Sugimoto by incorporating a gap and a filler member along a non-supported portion and behind the striking plate such that the striking plate is selectively cushioned during impact and allowed to flex to provide the club head with improved ball striking characteristics. The addition of these features (i.e., a center receiving surface extending in a toe-heel direction of the golf club head so as to extend across a vertical plane orthogonal to the club face and passing through a face center; a gap formed between the non-supported region and the head main body with a distance in a direction orthogonal to the club face; a distance of the gap being constant in a toe-heel direction of the golf club head; a filling member being arranged in at least a part of the gap; and the filling member being arranged in an entire range of the non-supported region in the toe-heel direction) would have involved the obvious combining of prior art elements according to known methods to yield predictable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
	As to claims 16 and 17, and regarding the material makeup of the filling member, Takechi does disclose that the filling member or elastic body (30) may comprise a resin material mixed with a metal powder to help adjust the center of gravity of the club head.  See col. 3, lines 24-36 in Takechi.  In addition, Takechi teaches that that additional material, such as member (40), which may be considered to be an extension of the filling member (30), is made from a high-damping alloy such as a magnesium alloy.  See FIG. 2B in Takechi, wherein member (40) protrudes slightly into filling member (30) and is thus an extension of the filling member (30).  The applicant has disclosed that an elastomer material or a magnesium alloy or even a composite that includes metal material with an elastomer or resin is acceptable as a material for the filling member, for the purpose of providing added weight adjacent the sole without impacting the rebound performance of the club head (i.e., see applicant’s SPECIFICATION, paragraphs [0079-0082]).  Here, Takechi is likewise concerned with a lowering of the center of gravity and adequate rebound performance of the striking plate by taking advantage of the properties of known materials (i.e., synthetic resins, metal powders, magnesium alloys, etc.) for the filling members (30, 40).  See col. 3, lines 24-36; col. 3, line 43 through col. 4, line 5 in Takechi.  In view of the teachings in Takechi, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Sugimoto by providing that the material of the filling member used in the modified Sugimoto device comprises a Young's modulus of the filling member being smaller than a Young's modulus of the face plate and the head main body to provide adequate flexure of the face, while further selecting a material having a specific gravity of the filling member being larger than specific gravities of the face plate and the head main body in order to help adjust the location of the center of gravity of the club head.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). 
	
Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (USPN 7,025,693) in view of Takechi (USPN 8,920,259) and Cameron (USPN 6,231,458).  
As to claims 10-12, Sugimoto in view of Takechi has been discussed, above. Sugimoto, as modified by Takechi, lacks a gap dimension that varies in the toe-heel direction, with the gap enabling contact between the face plate and the main club head body during ball impact, and with the gap dimension being equal to or less than 1.0 mm.  Cameron discloses an arrangement, which may be applied to iron-type club heads, in which the clearance between the rear of the striking plate and the main club head body is between 0.002 inch and 0.003 inch (0.0508 mm to 0.0762 mm).  See col. 3, line 65 through col. 4, line 12 in Cameron.  Further, in Cameron, the gap or spacing between the rear of the striking plate and the main club head body may contain an elastomeric material to vary the amount of vibration damping, which alters the feel of the club head and enables the club head to be customized according to a particular player to enhance club head performance.  See col. 7, line 46 through col. 8, line 8 in Cameron.  In view of the teachings in Cameron, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Sugimoto, as previously modified by Takechi, to include a variable thickness for the gap formed between the non-supported region and the head main body and with the gap being dimensionally less than 1.0 mm (i.e., in other words, the gap could have a dimension of 0.0 mm, as claimed), the motivation being to alter the flexure of the striking plate along the lower portion of the face in the toe-heel direction so that the amount of vibration dampening, may be altered to control the performance factors of the club head according to the preference of an individual golfer.  
As to claim 15, although the combination of Sugimoto and Takechi does not explicitly show that the filling member is arranged only in a part of the non-supported region in the toe-heel direction, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the Sugimoto device by providing a filling member only in a part of the non-supported region so as to alter the amount of flexure of a bottom portion of the striking face, for the following reasons.  Here, Takechi clearly indicates that the presence of a gap creates flexure of the lower portion of the face for suppressing a decrease in flight distance when a golf ball is struck.  See col. 3, lines 3-23 in Takechi.  Such a teaching in Takechi would have suggested that portions of club head periphery not including a gap would have created a reduced amount of flexure of the striking face upon ball impact. Moreover, with the added guidance from Cameron, which details that the size of the gap may be altered to accommodate the flexure or vibration damping characteristics of the club head (i.e., see col. 7, line 46 through col. 8, line 8), one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to further modify the device in the Sugimoto club head by arranging the filling member only in portions of the non-supported regions in the toe-heel direction, with the modification yielding a predictable result of a change in the amount and location of the flexure of the striking face upon impact with a golf ball.  Here, it is clear that Takechi and Cameron provide the needed motivation (i.e., a filling member in a non-supported region increases flexure, while changes in the gap size provide more or less vibration damping based upon player preference) that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See Fig. 4 in Lin;
Fig. 2 in Nishio;
Note gasket (30) in Sun;
Fig. 9 in Roach (‘837);
Figs. 4 and 6 in Nakano;
Figs. 1 and 2 and tabs (21) in Matsunaga;
Fig. 3 in Currie; 
Figs. 11 and 15-18 in Nakamura;
Figs. 17, 18 and 23 in Sugimoto (‘157); and
Fig. 13 in Butler. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711